Citation Nr: 9928247
Decision Date: 09/29/99	Archive Date: 12/06/99

DOCKET NO. 95-24 212               DATE SEP 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to an initial disability evaluation greater than 10
percent for residuals of a right knee injury.

WITNESSES AT HEARING ON APPEAL

Appellant and H.A.

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active duty from August 1970 until April 1991.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of August 1994, from the Jackson,
Mississippi, regional office (RO) of the Department of Veterans
Affairs (VA) which granted service connection for a right knee
injury and assigned a noncompensable disability evaluation
effective April 18, 1994. The appellant appealed the initial
assignment of a disability rating.

A hearing officer assigned a 10 percent disability evaluation in a
rating decision in February 1996 and a Supplemental Statement of
the Case was issued. The issue of entitlement to a greater
evaluation remains in appellate status because The United States
Court of Appeals for Veterans Claims (formerly the United States
Court of Veterans Appeals prior to March 1, 1999) (hereinafter the
Veterans Claims Court) has held that a rating decision issued
subsequent to a notice of disagreement which grants less than the
maximum available rating does not "abrogate the pending appeal." AB
v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v.
Derwinski, 1 Vet. App. 160 (1991).

Subsequent to the issuance of the February 1996 Supplemental
Statement of the Case, the veteran was afforded a VA routine future
examination in June 1997. Based on the examination results, the RO
confirmed and continued the 10 percent rating evaluation and
notified the veteran by letter in July 1997 with a copy of the
rating decision attached. The Board remanded the claim in June 1999
for issuance of a Supplemental Statement of the Case. See 38 C.F.R.
19.31 (1998).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained by the agency of original
jurisdiction.

2 -

2. A claim for service connection for right knee pain was received
in April 1994.

3. The veteran appealed the initial noncompensable evaluation
assigned that was subsequently increased to a 10 percent disability
evaluation.

4. Service medical records show the veteran complained of right
knee pain after exercise and playing sports.

5. Clinical findings of a VA medical examination in May 1994 showed
unremarkable gait pattern, normal range of motion, complaints of
pain on motion and on the McMurray's test. There were no findings
of instability, redness, heat or swelling, and no click on
McMurray's testing.

6. Clinical findings of a VA medical examination in June 1997
showed unremarkable gait pattern, normal range of motion, with no
pain on motion. There were no findings of instability, redness,
heat or swelling. There was tenderness to palpation in the area of
the medial joint line and a grinding sensation in that area on
McMurray's testing.

CONCLUSION OF LAW

The schedular criteria for an original evaluation greater than 10
percent disabling for service-connected residuals of right knee
injury are not met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
Part 4, 4.71a, Diagnostic Code 5257 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1994, the veteran filed a claim for service connection for
right knee pain that began in 1972. The RO granted service
connection for a right knee injury 'm an August 1994 rating
decision and assigned a noncompensable disability

3 -

evaluation effective April 18, 1994. This was increased to a 10
percent disability evaluation in a rating decision in February
1996. The veteran is appealing the original assignment of a
disability rating. The Veterans Claims Court held that when a
claimant was awarded service connection for a disability and
subsequently appealed the RO's initial assignment of a rating for
that disability the claim continued to be well grounded as long as
the rating schedule provided for a higher rating and the claim
remained open. Shipwash v. Brown, 8 Vet. App. 218 (1995).
Accordingly, the Board finds the claim for an original rating
assignment greater than 10 percent for service-connected residuals
of a right knee injury to be well-grounded. Furthermore, he has not
indicated that any probative evidence not already associated with
the claims folder is available; therefore the duty to assist him
has been satisfied. 38 U.S.C.A. 5107(a) (West 1991).

Evidence considered at the time service connection was granted
included service medical records which show the veteran had
complaints of right knee pain after exercise and playing sports.
Also considered was the report of a VA medical examination in May
1994. The examiner noted that the veteran walked with an
unremarkable gait pattern. Clinical findings showed range of motion
of the right knee from 0 - 140 degrees. The examiner noted that the
veteran complained of rather significant pain on motion of the
knee. There was no redness, heat or swelling. The veteran had
marked tenderness to palpation over the area of the medial joint
line. No definite instability was found and no click was elicited
on McMurray's testing but this testing caused rather severe pain in
the medial joint line region. The veteran was able to heel and toe
walk. He was able to squat and arise while bearing most of the
weight on the left leg. The veteran reported increased pain in the
right knee while doing this maneuver. The impression was "[h]istory
of right knee injury-suspect medial meniscus tear". The impression
of the X-ray report in May 1994 was "PROBABLY NORMAL EXAMINATION OF
THE RIGHT KNEE - UNABLE TO EXCLUDE A LOOSE BODY."

The veteran. presented testimony at a personal hearing in January
1996 as evidenced by a copy of the transcript in the claims file.
The veteran testified to the symptoms and manifestations he
experiences due to his right knee disability. Other evidence

4 -

reviewed included a lay statement from H. A. who also testified at
the veteran's personal hearing in January 1996. H. A. presented his
observations about the veteran's right knee disability including
manifestations and how it affected the veteran's work performance.

The veteran was afforded a routine future VA medical examination of
his right knee in June 1997. It was noted that the veteran
continued to have recurrent knee pain. He reported no problems with
standing. walking, or going up and down stairs. He indicated that
with repetitive or prolonged squatting or bending, he has increased
pain and at times the knee will give way. He was employed and
worked from a seated position.

The examiner noted that the veteran moved about the room with an
unremarkable gait pattern. Range of motion of the right knee was 0
to 140 degrees with no pain on motion. There was no redness, heat
or swelling noted. It was noted that the veteran had tenderness to
palpation in the area of the medial joint line and a grinding
sensation over the area of the medial joint line on McMurray's
testing. The findings were that the veteran was able to heel and
toe walk and to squat and rise again. There was no measurable
atrophy of the quadriceps. The impression was residuals of old
football injury of the right knee; probable medial meniscus tear.
The June 1997 X-ray report revealed no fractures and found the
joint spaces were well maintained. The impression was of a normal
right knee.

Analysis

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(1998). Where there is a question as to which of two evaluations
shall be applied, the higher evaluation will be assigned if the
disability more closely approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1998). When, after careful consideration of all procurable and
assembled data, a reasonable doubt arises regarding the degree of

disability, such doubt will be resolved in favor of the claimant.
38 C.F.R. 4.3 (1998). In determining the level of impairment, the
disability must be considered in the context of the whole recorded
history. 38 C.F.R. 4.2, 4.41 (1998). An evaluation of the level of
disability present also includes consideration of the functional
impairment of the appellant's ability to engage m ordinary
activities, including employment. 38 C.F.R. 4.10 (1998).

The evidence that was of record when the original rating was
granted is considered as well as the recently-produced evidence
and, depending on the particular factual situation at hand,
separate ratings might be warranted for separate periods of time,
a practice known as "staged" ratings. See Fenderson v. West, 12
Vet. App. 119 (1999).

Several diagnostic codes are applicable for evaluating a disability
of the knee. The regulations provide that slight impairment of
either knee, including recurrent subluxation or lateral instability
warrants a 10 percent evaluation. Moderate impairment of either
knee, including recurrent subluxation or lateral instability,
warrants a 20 percent evaluation. A 30 percent evaluation requires
severe impairment. 38 C.F.R. 4.71a, Diagnostic Code 5257 (1998).

Favorable ankylosis of either knee warrants a 30 percent
evaluation. Ankylosis is considered to be favorable when the knee
is fixed in full extension, or in slight flexion at an angle
between 0 degrees and 10 degrees. A 40 percent evaluation requires
that the knee be fixed in flexion at an angle between 10 degrees
and 20 degrees. A 50 percent evaluation requires that the knee be
fixed in flexion at an angle between 20 degrees and 45 degrees. A
60 percent evaluation requires extremely unfavorable ankylosis.
Ankylosis is considered to be extremely unfavorable when the knee
is fixed in flexion at an angle of 45 degrees or more. 38 C.F.R.
4.71a, Diagnostic Code 5256 (1998).

Limitation of flexion (normal being to approximately 140 degrees)
of either leg to 60 degrees warrants a noncompensable evaluation.
A 10 percent evaluation requires that flexion be limited to 45
degrees. A 20 percent evaluation requires that

6 -

flexion be limited to 30 degrees. A 30 percent evaluation requires
that flexion be limited to 15 degrees. 38 C.F.R. 4.71 a, Diagnostic
Code 5260 (1998).

Limitation of extension (normal being to approximately 0 degrees)
of either leg to 5 degrees warrants a noncompensable evaluation. A
10 percent evaluation requires that extension be limited to 10
degrees. A 20 percent evaluation requires that extension be limited
to 15 degrees. A 30 percent evaluation requires that extension be
limited to 20 degrees. A 40 percent evaluation requires that
extension be limited to 30 degrees. A 50 percent evaluation
requires that extension be limited to 45 degrees or more. 38 C.F.R.
4.71a, Diagnostic Code 5261 (1998).

Nonunion of the tibia and fibula of either lower extremity warrants
a 40 percent evaluation if there is loose motion requiring a brace.
38 C.F.R. 4.71a, Diagnostic Code 5262 (1998).

Arthritis due to trauma, substantiated by X-ray findings, is rated
as degenerative arthritis. 38 C.F.R. 4.71a, Diagnostic Code 5010
(1998).

Degenerative arthritis established by X-ray findings will be rated
on the basis of limitation of motion under the appropriate
diagnostic codes for the specific joint or joints involved. When
however, the limitation of motion of the specific joint or joints
involved is noncompensable under the appropriate diagnostic codes,
a rating of 10 percent is for application for each such major joint
or group of minor joints affected by limitation of motion, to be
combined, not added under diagnostic code 5003. Limitation of
motion must be objectively confirmed by findings such as swelling,
muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R.
4.71a, Diagnostic Code 5003 (1998).

In applying the diagnostic criteria, it should be noted that
disability of the musculoskeletal system is primarily the
inability, due to damage or infection in the parts of the system,
to perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical

- 7 -

damage and the functional loss with respect to all these elements.
The functional loss may be due to absence of part, or all, of the
necessary bones, joints and muscles, or associated structures, or
to deformity, adhesions, defective innervation, or other pathology,
or it may be due to pain, supported by adequate pathology and
evidenced by visible behavior of the claimant undertaking the
motion. Weakness is as important as limitation of motion, and a
part which becomes painful on use must be regarded as seriously
disabled. 38 C.F.R. 4.40,4.45 (1998); DeLuca v. Brown, 8 Vet. App.
202, 205-206 (1995).

The RO assigned the 10 percent rating under the provisions of
Diagnostic Code 5257 of the Schedule for Rating Disabilities, 38
C.F.R. 4.71a. Diagnostic Code 5257 provides for evaluation of
instability of the knee without consideration of limitation of
motion. See VAOPGCPREC 23-97. In Johnson v. Brown, 9 Vet. App. 7
(1996), the Veterans Claims Court held that Diagnostic Code 5257 is
not predicated on loss of range of motion and thus  4.40 and 4.45
do not apply to that diagnostic code. As the evidence of record
does not show that the veteran has arthritis of the right knee or
limitation of motion of the right knee, a separate rating under
Diagnostic Codes 5003, 5010, 5260 or 5261 is not warranted. We have
considered evaluating the disability under other diagnostic codes
applicable for disabilities of the knee; however, the Board notes
that the veteran does not demonstrate any objective evidence of
ankylosis or impairment of the tibia and fibula to warrant a higher
evaluation in excess of 10 percent.

Based on the foregoing medical evidence, we conclude that the
initial 10 percent rating provides adequate compensation for
symptomatology related to the veteran's right knee disability under
Diagnostic Code 5257. The evidence of record prior to the report of
the May 1994 VA medical examination consists only of service
medical records. The appellant's service-connected right knee
disorder is manifested by subjective complaints of pain and
instability. Clinical findings in May 1994 and in June 1997 show
normal range of motion. Clinical findings in May 1994 show no
ligamentous instability, negative McMurray's test, and unremarkable
gait with pain on motion. In June 1997, his gait was noted as
unremarkable, there was no pain on motion and no measurable atrophy
of the right quadriceps or

- 8-

ligamentous instability was noted. There was tenderness to
palpation and a grinding sensation over the area of the medial
joint line. There is no radiologic evidence of degenerative joint
disease. The appellant's right knee disability does not approximate
the criteria for an evaluation in excess of 10 percent.
Accordingly, a 10 percent evaluation accurately reflects the
disability picture associated with the veteran's right knee
disability. Therefore, we conclude that there is no doubt to be
resolved and an original disability evaluation greater than 10
percent is not warranted.

ORDER

An original rating assignment greater than 10 percent for service-
connected residuals of a right knee injury is denied.

JACK W. BLASINGAME
Member, Board of Veterans' Appeals

9 -



